        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA

LUIS FERNANDO HUEZO LOPEZ
654 Morton Street, Apt. 5
Washington D.C. 20010

       Plaintiff,

       v.                                    Civil Action No.: 21-2266

MOGOO, INC.
1017 Brentwood Road N.E.
Washington D.C. 20018

Serve: Essence Davis
       2356 24th Street N.E.
       Washington D.C. 20020

HAMEL BUILDERS, INC.
2520 Pennsylvania Avenue S.E.
Washington D.C. 20020

Serve: CT Corporation System
       1015 15th Street NW
       Suite 100
       Washington D.C. 20005

ENB, LTD
8702 Second Avenue
Silver Spring, Maryland 20910

Serve: Nicolas Bouyiouclis, President
       14301 Great Oak Lane
       Silver Spring, Maryland 20905

JOHN GIBBS JR. AKA JOHN GIBBS
514 Millwheel Street
Capitol Heights, Maryland 20743

JAMIE GIBBS
514 Millwheel Street
Capitol Heights, Maryland 20743
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 2 of 17




MARY GIBBS
514 Millwheel Street
Capitol Heights, Maryland 20743,

        Defendants.

                                         COMPLAINT

       Plaintiff, Luis Fernando Huezo Lopez, (“Plaintiff” or “Lopez”), by and through his

undersigned counsel, Suvita Melehy and Melehy & Associates LLC, hereby brings suit against

Mogoo, Inc. (“Mogoo”), John Gibbs Jr. (“Gibbs Jr.”), Mary Gibbs (“M. Gibbs”), Jamie Gibbs (“J.

Gibbs”), Hamel Builders, Inc., (“Hamel”), and ENB, LTD (“ENB”). Hereinafter, “Defendants”

shall refer collectively to all six Defendants in this case. The phrase “Mogoo Defendants” shall

refer only to Mogoo, M. Gibbs, Gibbs Jr. and J. Gibbs.

       Plaintiff brings suit against the Mogoo Defendants for violations of the federal Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq. (“the FLSA”). Plaintiff brings suit against all Defendants

for violations of District of Columbia Wage Payment and Collection Act, D.C. Code §§ 32-1301

et seq. (“DCWPCA”), and the District of Columbia Minimum Wage Revision Act, D.C. Code §

32-1001 et. seq. (“DCMWRA”).

       Plaintiff alleges as follows:

                                         THE PARTIES

       1.      Plaintiff is an adult resident of the District of Columbia and was employed by the

Mogoo Defendants from approximately December 2016 to sometime in early 2019, when he left

for approximately one year and then again from around January 2020 to on or about February 11,

2021, when he resigned. During each period of employment with the Magoo Defendants, Plaintiff

performed general labor functions on construction projects in the District of Columbia, including

pouring concrete and doing excavation work.



                                                2
          Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 3 of 17




        2.      Mogoo is incorporated in the State of Maryland but at all relevant times was

registered to do business in the District of Columbia as a foreign corporation. Mogoo also

maintains an office in the District of Columbia where Plaintiff typically worked (located at 1017

Brentwood Road NE, Washington D.C. 20018). At all times relevant to the Complaint, Mogoo

was a subcontractor of Hamel, and/or ENB and/or other general and intermediate-level

subcontractors on construction projects located in the District of Columbia. Mogoo employed the

Plaintiff within the meaning of the FLSA, the DCMWRA and the DCPCWL, on these construction

projects because, through its owners, officers, and managers, it treated him as an employee, paid

him his wages, supervised him, determined his rate, method and manner of pay, set his schedule,

kept track of his hours, maintained his employment records, hired him and had the authority to

discipline him and terminate his employment. Mogoo meets the definition of an “Enterprise

Engaged in Commerce” under the FLSA (29 U.S.C. § 203(s)(1)(A)(i)), as it has: (1) employees

engaged in commerce or the production of goods for commerce or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce; and

(2) a gross volume of sales made or business done of not less than $500,000.00 (exclusive of excise

taxes at the retail level that are separately stated).

        3.      Gibbs Jr. is an owner, Director and President of Mogoo. He was an employer of

Plaintiff within the meaning of the FLSA, DCMWRA and the DCPCWL because: (1) he is an

owner, Director and President of Mogoo; (2) he has operational control over Mogoo and is

significantly involved in its operations; (3) he controlled the terms and conditions of Plaintiff’s

employment, including setting his work schedule, and determining Mogoo’s compensation and

pay practices as they pertain to Plaintiff; (4) he supervised Plaintiff on job sites, gave him

assignments and instructed him in the performance of his work; and (5) he had the authority to



                                                    3
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 4 of 17




hire and fire Plaintiff and did in fact hire him. In addition, he was responsible (along with the other

Mogoo Defendants) for the unlawful pay practices detailed herein.

       4.      M. Gibbs is a Director and Vice President of Mogoo. She was an employer of

Plaintiff within the meaning of the FLSA, DCMWRA and the DCPCWL because: (1) she is an

officer (Director and the Vice President of Mogoo); (2) she has operational control over Mogoo

and is significantly involved in its operations; (3) she controlled the terms and conditions of

Plaintiff’s employment, including setting his work schedule, and determining Mogoo’s

compensation and pay practices as they pertain to Plaintiff; (4) she maintained employment

records for Plaintiff; and (5) she had the ability to hire and fire Plaintiff. In addition, she was

responsible (along with the other Mogoo Defendants) for the unlawful pay practices detailed

herein. Specifically, M. Gibbs was in charge of payroll. On information and belief, she made

decisions about how to pay Plaintiff and how many hours to pay him for. She also maintained

Plaintiff’s time and payroll records and signed his paychecks.

       5.      J. Gibbs is a Director and Secretary of Mogoo and a manager. He was an employer

of Plaintiff within the meaning of the FLSA, DCMWRA and the DCPCWL because: (1) he is a

Director and Secretary of Mogoo; (2) he has operational control over Mogoo and is significantly

involved in its operations; (3) he controlled the terms and conditions of Plaintiff’s employment

(either directly or through “Daniel,” Mogoo’s foreman) including setting his work schedule,

determining his days off and approving leave; (4) he supervised Plaintiff on job sites, gave him

assignments and instructed him in the performance of his work; and (5) he had the authority to

hire and fire Plaintiff and discipline him. In addition, he was responsible (along with the other

Mogoo Defendants) for the unlawful pay practices detailed herein.

       6.      Hamel is a corporation organized under the laws of the State of Maryland. At all



                                                  4
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 5 of 17




times relevant to the Complaint, Hamel was licensed to do business in the District of Columbia as

a foreign corporation and maintained an office in the District of Columbia at 2520 Pennsylvania

Avenue S.E., Washington D.C. 20020. Hamel was the general contractor for several projects that

Plaintiff worked on during the time period which is the subject of the Complaint, including but not

limited to: (1) 4328 18th Street N.W.; and (2) 1474 Columbia Road, N.W. Hamel, either directly

or through an intermediate contractor, hired Mogoo as a lower-tiered subcontractor on these, and

possibly other projects, and Mogoo in-turn employed Plaintiff directly to perform work on these,

and other projects. Hamel is vicariously liable for the violations of the DCMWRA and the

DCPCWL committed by the Mogoo Defendants pursuant to D.C. Code §§ 32-1012 (c) (this

vicarious liability provision became effective on February 26, 2015) and 32-1303(5) (also effective

February 26, 2015).

       7.      ENB is a corporation organized under the laws of the State of Maryland but which

does business in the District of Columbia as well as Maryland. ENB maintains its principal offices

at 10518 Detrick Avenue, Kensington, Maryland 20895. ENB was the general contractor for

several projects that Plaintiff worked on during the time period which is the subject of the

Complaint, including but not limited to: 1400/1404 Wisconsin Avenue N.W., Washington D.C.

ENB, directly or through an intermediate-level contractor, hired Mogoo as a lower-tiered

subcontractor on this, and possibly other projects, and Mogoo in-turn employed Plaintiff directly

to perform work on this, and possibly other projects. ENB is vicariously liable for the violations

of the DCMWRA and the DCPCWL committed by the Mogoo Defendants pursuant to D.C. Code

§§ 32-1012 (c) (this vicarious liability provision became effective on February 26, 2015) and 32-

1303(5) (also effective February 26, 2015).




                                                5
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 6 of 17




                                         JURISDICTION

       8.      Plaintiff is asserting causes of action which arise under the DCMWRA and the

DCPCWL from the start of his employment with the Mogoo Defendants (in or around December

2016) to the end of his employment on or about February 11, 2021. Plaintiff also has claims under

the FLSA for unpaid overtime and minimum wages for the time he spent working for the Mogoo

Defendants during the period beginning August 26, 2018 to the end of his employment with the

Mogoo Defendants.

       9.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331, because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia law

claims under 28 U.S.C. § 1367.

       10.     This Court has in personam jurisdiction over Defendants because all of them

conduct business in the District of Columbia.

                                  STATEMENT OF FACTS

       11.     Gibbs Jr. is an owner, Director and President of Mogoo.

       12.     J. Gibbs is a Director and Secretary of Mogoo and served as a manager during all

or part of the time Plaintiff worked for Mogoo.

       13.     M. Gibbs is a Director and Vice President of Mogoo.

       14.     Gibbs Jr. hired Plaintiff to work for Mogoo and set his rate of pay.

       15.     M. Gibbs signed Plaintiff’s paychecks.

       16.     At varying times while Plaintiff was employed by the Mogoo Defendants, Gibbs

Jr. and J. Gibbs supervised him, assigned him work and gave him instructions in connection with

his performance of his assigned tasks.



                                                  6
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 7 of 17




       17.     Mogoo’s employees crossed state lines from Maryland into the District of

Columbia, or vice versa, in the performance of their duties on a regular basis during the period

which is the subject of this Complaint.

       18.     On some occasions during the time period which is the subject of this Complaint,

Plaintiff cross state lines, from the District of Columbia into Maryland, or vice versa, in the course

of performing his duties for Defendants.

       19.     At all times relevant to this Complaint, Plaintiff was paid by the Mogoo Defendants

on an hourly basis.

       20.     Plaintiff’s hourly rate ranged from approximately $15.84 per hour at the start of his

employment to $16.84 per hour at the time he stopped working for the Mogoo Defendants.

       21.     Plaintiff’s primary duties were digging, pouring concrete, preparing areas for the

pouring of concrete, mixing concrete, loading or unloading materials, or other, similar

construction-related tasks.

       22.      Plaintiff was never classified by the Mogoo Defendants as an employee who was

“exempt” from the overtime and minimum wage provisions of the FLSA, the DCMWRA and the

DCWPCL.

       23.     At all relevant times, Plaintiff worked out of Mogoo’s yard in the District of

Columbia located at 1017 Brentwood Road NE, Washington D.C. 20018.

       24.     During the entire time he worked for the Mogoo Defendants, Plaintiff regularly

spent at least 50% of his time working for the Mogoo Defendants at job sites located within the

District of Columbia or at the yard which is located in the District of Columbia.

       25.     At all times relevant to this Complaint, Plaintiff regularly worked in excess of 40

hours per week for the Mogoo Defendants.



                                                  7
          Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 8 of 17




         26.   In those weeks when Plaintiff worked over 40 hours, he typically worked between

41-60 hours of overtime.

         27.   On some occasions, Plaintiff worked in excess of 60 hours per week for the Mogoo

Defendants.

         28.   The Mogoo Defendants maintain time records for the Plaintiff.

         29.   The Mogoo Defendants did not pay Plaintiff an overtime premium for the hours he

worked in excess of 40 in a work week. Instead, they paid him at his regular hourly rate for all of

the work hours listed on his pay check.

         30.   In many weeks, the Mogoo Defendants did not pay Plaintiff for all of his work

hours.

         31.   To conceal their violations of the overtime laws, in many pay periods the Mogoo

Defendants issued Plaintiff two checks for each pay period. One check reported hours from 1 to

40 and the second check reported the hours in excess of 40.

         32.   Hamel was the general or intermediate-level contractor on many of the projects that

Plaintiff performed work on for Mogoo during the time period which is the subject of the

Complaint.

         33.   Specifically, Hamel was an intermediate or general contractor on the following jobs

Plaintiff worked on: (1) 4328 18th Street N.W.; and (2) 1474 Columbia Road, N.W.

         34.   Plaintiff worked on the job at 4328 18th Street N.W. for a period in excess of 2

months in 2017 or 2018.

         35.   Plaintiff worked on the job at 1474 Columbia Road, N.W. for a period in excess of

one year in 2017.

         36.   The Mogoo Defendants are in exclusive possession of the records which would



                                                8
            Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 9 of 17




identify the other construction projects Plaintiff worked on where Hamel was an intermediate or

general contractor.

       37.      Hamel contracted with Mogoo, directly or through an intermediate contractor, to

perform work on these, and other, projects.

       38.      Mogoo, as Hamel’s subcontractor, then assigned Plaintiff to work on these jobs but

did not pay him an overtime premium for any of his overtime hours (the hours over 40 that he

worked in a workweek) as required by the FLSA and DCMWRA and in multiple weeks during the

time period which is the subject of this Complaint, failed to pay him anything at all for some of

his work hours (including straight-time hours and overtime hours) as required by the DCPCWL.

       39.      ENB was the general or intermediate-level contractor on at least one of the projects

that Plaintiff performed work on for Mogoo during the time period which is the subject of the

Complaint: 1400/1404 Wisconsin Avenue N.W., Washington D.C.

       40.      Plaintiff performed work on the 1400/1404 Wisconsin Avenue NW, Washington

D.C. job during the period beginning in or around October 2017 to mid-2018.

       41.      The Mogoo Defendants are in exclusive possession of records which would identify

other construction projects Plaintiff worked on where ENB was the intermediate or general

contractor.

       42.      ENB contracted with Mogoo, directly or through an intermediate contractor, to

perform work at 1400/1404 Wisconsin Avenue N.W., Washington D.C. and possibly other

projects.

       43.      Mogoo, as ENB’s subcontractor, then assigned Plaintiff to work on the 1400/1404

Wisconsin Avenue N.W., Washington D.C. job (and possibly other jobs) but did not pay him an

overtime premium for any of his overtime hours (the hours over 40 that he worked in a workweek)



                                                 9
         Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 10 of 17




as required by the FLSA and DCMWRA and in multiple weeks during the time period which is

the subject of this Complaint, failed to pay him anything at all for some of his work hours

(including straight-time hours and overtime hours) as required by the DCPCWL.

       44.      There are other jobs Plaintiff worked on during the period December 2016 to

February 11, 2021 for the Mogoo Defendants. Plaintiff has not identified the intermediate-level or

general contractors on these jobs, but will do so using records which are in the exclusive possession

of the Mogoo Defendants. Those jobs include, but are not limited to, the following:

           i.   2608 University PL, NW
          ii.   1400 Decatur St NW (Andromeda Transcultural Health)
        iii.    917 Sheridan Street NW
         iv.    919 Kennedy Street NW
          v.    232 Hamilton Street NW
         vi.    3032 Dent Place NW
        vii.    3210 Volta Place NW30
       viii.    331 15 St NE Washington D.C.

                              TIMELY ASSERTION OF CLAIMS

       13.      The applicable statute of limitations under the DCPCWL and the DCMWRA

(which became effective on February 26, 2015), provides that an action, “must be commenced

within 3 years after the cause of action accrued, or the last occurrence if the violation is continuous

…” D.C. Code § 32-1308 (c)(1). On a continuing and ongoing basis from the beginning to the end

of Plaintiff’s initial and subsequent employment with the Mogoo Defendants, the Mogoo

Defendants failed to pay Plaintiff an overtime premium. Plaintiff’s initial period of employment

with Mogoo ended in or about January 2019, that is when the last violation occurred. Therefore,

as to this initial employment period (December 2016 to January 2019), because the violations were

continuous, the statute of limitations under the DCPCWL and the DCMWRA will not run until

January 2022. As to Plaintiff’s subsequent employment with the Mogoo Defendants, which ended

on February 11, 2021, because the violations were continuous the statute of limitations under the

                                                  10
        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 11 of 17




DCPCWL and the DCMWRA will not run until February 11, 2024.

       14.     Plaintiff has also asserted timely wage claims under the DCMWRA and DCPCWL

for violations occurring from the start of his employment through February 11, 2021 for another

reason: the statute of limitations for his claims under these statutes was tolled beginning on the

start date of Plaintiff’s employment with Mogoo, and each day thereafter, when, on a continuing

basis, the Mogoo Defendants failed to comply with the notice provisions of D.C. Code § 32-1008

(c) and (d) (which became effective on February 26, 2015). Section 32-1008 (c) and (d) required

Defendants, to provide written notice to Plaintiff of, inter alia, his overtime rate of pay and any

exemption that applies to him. The Mogoo Defendants were required to comply with this written

notice provision within 90 days after the statutory amendments took place – no later than May 27,

2015 and within 30 days of any change in that rate. See D.C. Code § 32-1008 (d)(1)(A). At no time

during Plaintiff’s employment with the Mogoo Defendants did they comply with the notice

provisions by providing Plaintiff with written notice of his overtime rate of pay or any applicable

exemption. Since the Mogoo Defendants failed to provide the required written notice to Plaintiff,

the statute of limitations in § 32-1308 (c) was tolled as of the date Plaintiff commenced

employment and for each day thereafter. This also means that Plaintiff has timely unpaid wage

claims for following time frame: December 2016 to the end of Plaintiff’s employment on February

11, 2021. See D.C. Code § 32-1008 (d)(3) (“The period prescribed in § 32-1308 (c), shall not begin

until the employee is provided all itemized statements and written notice required by this section”).

                                            COUNT I
                                     VIOLATIONS OF THE FLSA

       45.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.




                                                 11
        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 12 of 17




       46.     Plaintiff was engaged in commerce and/or handled goods that have been moved in

commerce, and alternatively, Mogoo was an enterprise engaged in commerce.

       47.     The Mogoo Defendants violated the FLSA by knowingly failing to pay Plaintiff an

overtime premium for his overtime hours – i.e. one and one-half times his regular hourly rate for

each hour over 40 that he worked during each workweek and by failing to pay Plaintiff anything

at all, not even the federally mandated minimum wage, for some work hours.

       48.     The actions of the Mogoo Defendants were willful as defined by the FLSA and

were not undertaken in good faith and therefore, they are liable to Plaintiff for liquidated damages

and the statute of limitations under the FLSA is extended to three years.

       49.     The Mogoo Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the

FLSA, for his unpaid overtime premium compensation, unpaid minimum wages, plus an additional

equal amount as liquidated damages, court costs, reasonable attorneys’ fees and expenses.

       50.     The precise amount owed to the Plaintiff by the Mogoo Defendants cannot be

calculated because Plaintiff and his counsel do not possess all of Plaintiff’s payroll records and/or

Plaintiff’s time records (to the extent said records exist and are accurate) which are in possession

of the Mogoo Defendants.

                                          COUNT II
                                  VIOLATIONS OF THE DCMWRA

       51.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       52.     At all times relevant to the Complaint, Plaintiff was an “employee” of the Mogoo

Defendants within the meaning of D.C. Code § 32-1002 (2).

       53.     At all times relevant to the Complaint, the Mogoo Defendants were each Plaintiff’s

“employer” within the meaning of D.C. Code § 32-1002 (3).

                                                 12
        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 13 of 17




       54.     The Mogoo Defendants violated the DCMWRA by failing to pay Plaintiff an

overtime premium for the overtime hours he worked from December 2016 to the end of his

employment.

       55.     As a result of the violations of the DCMWRA by the Mogoo Defendants, they are

liable for Plaintiff’s unpaid wages from December 2016 to the end of his employment, liquidated

damages equal to three times the unpaid overtime wages and reasonable attorneys’ fees and costs

incurred in this action, including attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal

Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of Columbia, 809 F.3d

58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

       56.     The precise amount owed to the Plaintiff by the Mogoo Defendants cannot be

calculated because Plaintiff and his counsel do not possess all of Plaintiff’s payroll records and/or

Plaintiff’s time records (to the extent said records exist and are accurate) which are in possession

of the Mogoo Defendants.

                                      COUNT III
                              VIOLATIONS OF THE DCPCWL

       57.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       58.     At all times relevant to the Complaint, Plaintiff was an “employee” of each of the

Mogoo Defendants within the meaning of D.C. Code § 32-1301 (2).

       59.     At all times relevant to the Complaint, the Mogoo Defendants were each

“employers” of Plaintiff within the meaning of D.C. Code § 32-1301 (1B).

       60.     The Mogoo Defendants violated the DCPCWL by failing to pay Plaintiff anything

at all for some of his hours of work (including straight-time hours and overtime hours) from in or

around December 2016 to the end of his employment.

                                                 13
        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 14 of 17




       61.     As a result of the violations of the DCPCWL by the Mogoo Defendants, they are

liable for Plaintiff’s unpaid wages, liquidated damages equal to three times the unpaid overtime

and straight-time wages and reasonable attorneys’ fees and costs incurred in this action, including

attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or the rates

set forth in Salazar ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by

D.C. Code § 32-1308 (b)(1).

       62.     The precise amount owed to the Plaintiff by the Mogoo Defendants cannot be

calculated because Plaintiff and his counsel do not possess all of Plaintiff’s payroll records and/or

Plaintiff’s time records (to the extent said records exist and are accurate) which are in possession

of the Mogoo Defendants.

                                COUNT IV
VICARIOUS LIABILITY FOR VIOLATIONS OF THE DCMWRA AND THE DCPCWL
                  (Only as to Defendants Hamel and ENB)

       63.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       64.     At all times relevant to this Complaint, Hamel was the general contractor on several

jobs Plaintiff worked (including but not limited to (1) 4328 18th Street N.W.; and (2) 1474

Columbia Road, N.W.) where Mogoo was a subcontractor employing Plaintiff to perform

construction work. Hamel is therefore vicariously liable, jointly and severally, for the violations

of the DCMWRA and DCPCWL committed by the Mogoo Defendants, as to any construction

projects Mogoo employed Plaintiff on where Hamel was the general or intermediate contractor,

and where Mogoo failed to pay Plaintiff in accordance with the DCMWRA and the DCWPCL.

See D.C. Code §§ 32-1012 (c) and 32-1303 (5).

       65.     At all times relevant to this Complaint, ENB was a general or intermediate



                                                 14
        Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 15 of 17




contractor on the 1400/1404 Wisconsin Avenue NW, Washington D.C. job (and possibly other

jobs) where Mogoo was a subcontractor employing Plaintiff to perform construction work. ENB

is therefore vicariously liable, jointly and severally, for the violations of the DCMWRA and

DCPCWL committed by the Mogoo Defendants, as to any construction projects Mogoo employed

Plaintiff on where ENB was the general or intermediate contractor, and where Mogoo failed to

pay Plaintiff in accordance with the DCMWRA and the DCWPCL. See D.C. Code §§ 32-1012 (c)

and 32-1303 (5).

       66.     As a result of the wage violations of the Mogoo Defendants for which Hamel and

ENB, and other intermediate and general contractors, are jointly and severally liable, Plaintiff is

entitled to his unpaid wages, liquidated damages equal to three times the amount of the unpaid

wages and attorney’s fees and cost, including attorneys’ fees at the Adjusted Laffey Matrix rate,

the Legal Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of Columbia,

809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

       67.     The precise amount owed to the Plaintiff, which Hamel and ENB, and other

intermediate and general contractors, are vicariously liable for under the DCMWRA and

DCWPCL, cannot be calculated at this time because Plaintiff does not possess all of his payroll

records and/or time records which are in possession of the Mogoo Defendants.

                                     RELIEF REQUESTED

       Plaintiff requests the following relief:

       A.      enter a judgment against the Mogoo Defendants, jointly and severally, and in favor

               of Plaintiff, based on their violations of the FLSA, in the amount of Plaintiff’s

               unpaid and illegally withheld overtime wages, plus an amount equal to his unpaid

               overtime and minimum wages as liquidated damages, for violations occurring



                                                  15
 Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 16 of 17




     between December 2016 and the end of Plaintiff’s employment the Mogoo

     Defendants;

B.   enter a judgment against the Mogoo Defendants, jointly and severally, and in favor

     of Plaintiff, based on their violations of the DCMWRA and the DCPCWL, in the

     amount of Plaintiff’s unpaid and illegally withheld overtime and straight-time

     wages, plus an amount equal to three times the amount of unpaid overtime wages

     as liquidated damages, for violations occurring between December 2016 and the

     end of Plaintiff’s employment the Mogoo Defendants;

C.   enter a judgment against Hamel and in favor of Plaintiff, based on the Mogoo

     Defendants’ violations of the DCMWRA and the DCPCWL on any projects where

     Hamel was the general contractor, in the amount of Plaintiff’s unpaid and illegally

     withheld overtime and straight-time wages and an equivalent amount equal to three

     times the unpaid overtime wages as liquidated damages;

D.   enter a judgment against ENB and in favor of Plaintiff, based on the Mogoo

     Defendants’ violations of the DCMWRA and the DCPCWL on any projects where

     ENB was the general contractor, in the amount of Plaintiff’s unpaid and illegally

     withheld overtime and straight-time wages and an equivalent amount equal to three

     times the unpaid overtime wages as liquidated damages;

E.   as to all Defendants, jointly and severally, award Plaintiff his costs incurred in this

     action and attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal Services

     Index Rate and/or the rates set forth in Salazar ex rel. v. District of Columbia, 809

     F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).




                                       16
Case 1:21-cv-02266-RBW Document 1 Filed 08/26/21 Page 17 of 17




                            Respectfully submitted,

                            /s/Suvita Melehy
                            Suvita Melehy
                            DC Bar No.: 457435
                            MELEHY & ASSOCIATES LLC
                            8403 Colesville Road Suite 610
                            Silver Spring, Maryland 20910
                            ovmelehy@melehylaw.com
                            Telephone:      (301) 587-6364
                            Facsimile:     (301) 587-6308

                            Attorneys for Plaintiff




                              17
